Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objections
	Claims 7-14 are objected to because on line 7, the phrase “the mixture working fluid includes” fails to follow proper Markush grouping.  Please use the phrase --the mixture working fluid being selected from a group consisting of-- to overcome this objection.
35 USC 112(b) rejections

Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 In claim 9, lines 1-3, the phrase “wherein the power generation model is based on a transcritical cycle with an increasing-pressure endothermic process using CO2-based mixture working fluids for an enhanced geothermal system”, and on line 4, the phrase “a coaxial pipe-in-pipe heat exchanger”, repeat the same limitations in independent claim 7.  This is multiple inclusion of the same claimed elements which is improper.

35 USC 103(a) rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 7-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over U.S. 2021/0270498 (Ma) in view of U.S. 2016/0169211 (Tahara).  
	Regarding independent claim 7, Ma discloses a power generation model based on a transcritical cycle (note claim 2 of Ma) with an increasing-pressure endothermic process using CO2-based mixture working fluids for an enhanced geothermal system (note paragraph 26 and claim 4 of Ma), comprising an evaporator 150 with heating fluid and a cooler 120 with cooling fluid; the mixture working fluid circulation adopts a binary mixture composed of CO2 and an organic working fluid as a mixture working fluid, the mixture working fluid includes CO2/R32, CO2/R1270, CO2/RI161, CO2 /RA234ye, CO2 /R134a, CO2/R152a, and CO2 /R1234ze  (note paragraph 26 and claim 4 of Ma that recites a mixture of CO2 and in combination with R32, R1234ze, or any combination of the foregoing).  Ma does not disclose the heater and cooler comprising a geothermal water circulation, a mixture working fluid circulation and a cooling water circulation, wherein a coaxial pipe-in-pipe downhole heat exchanger is provided in the mixture working fluid circulation.   Tahara is relied upon to disclose that it’s well known for a geothermal power plant comprising a geothermal heater 1 having an axial pipe-in-pipe (2, 3) heat exchanger 1 for heating a working fluid, and a water source 9 for cooling a cooler 8. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to use a geothermal pipe-in-pipe heat exchanger as heater and water as cooling source for the cooler in Ma as taught by Tahara for the purpose of providing renewable heat source and heat sink in order to obtain appropriate work output based on those selected heat source and heat sink.


Regarding claim 8, Ma discloses all the claimed subject matter as set forth above in the rejection of claim 7, but does not disclose the specific mixing ratio, pressure and mass flowrate ranges of the cycles.  However, according to MPEP 2144.05,  II. ROUTINE OPTIMIZATION, A) Optimization Within Prior Art Conditions or Through Routine Experimentation,  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); note In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). The concept of changing mixing ratios, operating pressures/mass flowrates in these claims involves only change of proportions of the materials, or the result of “routine optimization”.  Since Ma clearly discloses the same cycle with organic fluid, it would have been a “routine optimization” for a person having ordinary skill in the art to elect the specific mixing ratios and operating pressures/mass flowrate in Ma for the purpose of achieving equivalent power output based on the specifically set mixing ratio/mass flowrates/pressures.  

Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
.
Reasons for Allowance

	In claim 9, the recitation of “the system comprises a geothermal production well, a coaxial pipe-in-pipe heat exchanger, a turbine, a condenser, a working fluid pump, a geothermal water injection pump and a geothermal water reinjection well; the coaxial pipe-in-pipe heat exchanger is placed in the geothermal production well; an outlet of the coaxial pipe-in-pipe heat exchanger is connected to an inlet of the turbine; an outlet of the turbine is connected to an inlet of the condenser; an outlet of the condenser Is connected to an inlet of the working fluid pump; an outlet of the working fluid pump is connected to an inlet of the coaxial pipe-in-pipe heat exchanger; an outlet of the geothermal production well is connected to an inlet of the geothermal water injection pump; an outlet of the geothermal water injection pump is connected to an inlet of the geothermal water reinjection well,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 9 and its dependent claims are allowable.  

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poole, Fryrear, Buscheck, and Krecke disclose geothermal systems using CO2 as based fluid and being mixed with other organic fluid.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/18/2022